DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peyali Chowdhury on 4/7/21.
The application has been amended as follows: 
	1. Claim 13, lines 2-3, “a second lumen of said catheter” has been changed to 
		--said delivery lumen of said catheter--. 
	2. Claim 13, line 5, “said second lumen” has been changed to 
		--said delivery lumen--. 
	3. Claim 14, line 2, “said second lumen” has been changed to 
		--said delivery lumen--.
	4. Claims 25 and 26 have been canceled.
Reasons for Allowance
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Vardi et al. US 6596020 discloses a delivery catheter 12 for delivering a stent, a guiding mate 15 through which a guiding element is configured to slide along at a distance proximally from the distal end of the delivery catheter.

Karpiel US 2007/0067013 discloses a stent delivery system with a distal orifice for delivery of a stent through a pre-bent delivery lumen, the catheter comprising a longitudinal recess forming a slit in the wall of said delivery lumen.
However, Karpiel does not disclose a guiding mate through which a guiding element is configured to slide along.  
There would be no reason to modify the device of Vardi et al. to include a slit in the wall of said delivery lumen, or to modify the device of Karpiel to include a guiding mate.
Mertens et al. US 2007/0112407 discloses a stent delivery device having a catheter 15 and a guiding mate 40, the catheter having a slit or opening 160.  
However, Mertens et al. would not be configured to catch the guiding element such that the distal end of the delivery lumen extends distally beyond said connection point when said guiding element is positioned through said delivery lumen and said longitudinal recess.
No combination of Vardi et al., Karpiel, Mertens et al. and prior art of record or prior art at large serves to rectify the deficiencies of Vardi et al., Karpiel and Mertens et al.  in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771